number release date id office uilc cca-251219-09 --------------------- from -------------------- sent thursday february pm to ------------------- cc --------------------------- subject hi ----------- see draft slides file strip and sell slides for cpe draft pdf thanks --------- -------------------------- --------------------------------------------------------------- ----------------------------------------------------------- -------------------------------- ------------------------------------- ---------------------------- - attachment the strip and sell transaction ------------------------------------------------------------------- ---------------------------------------------- ---------------------- legend x c holdco oldco buyer and e_p co corporations that are not members of a consolidated_group a life_insurance_company sec_801 and sec_1504 the common parent of a consolidated_group subsidiary members of the cp consolidated_group fair_market_value earnings_and_profits dividends received deduction part one building blocks basis distributions of e_p return_of_capital the simple concepts the simple levels of tax rule under our income_tax system a c corporation’s c earnings are generally to be taxed at only levels c is to pay tax on its income gain c’s shareholder sh is to be taxed when c distributes a dividend the dividend is generally to be included in sh’s taxable_income the simple concept of basis basis is a tool that allows us to separate previously taxed earnings from earnings that have not yet been subject_to tax for example if sh invests dollar_figure of post-tax earnings in an investment_asset eg c stock and later sells that stock for dollar_figure sh should only be taxed on the part of the dollar_figure that hasn’t already been subject_to a sh level tax thus sh gets dollar_figure of basis in the c stock when sh makes the investment and deducts this dollar_figure of basis from the dollar_figure in determining what part of the dollar_figure will be subject_to tax dollar_figure minus dollar_figure dollar_figure generally where sh and c are not filing a consolidated_return sh increases its basis in its c stock when sh makes a contribution to c’s capital and sh’s basis in the c stock is decreased by non- dividend distributions - and any excess_distribution is treated as gain from a sale_or_exchange example return_of_capital x owns all the stock of c at the end of year x’s basis in its c stock is dollar_figure c’s fmv is dollar_figure c has no e_p c makes a dollar_figure distribution to x x reduces the basis of its c stock by dollar_figure sec_301 post-distribution x’s basis in its c stock dollar_figure c’s fmv dollar_figure if x sells all of its c stock for dollar_figure x will not realize gain_or_loss x c dollar_figure distributio n but nothing is simple what if c’s shareholder x is itself a c_corporation and x and c file separate_income tax returns because x’s stock basis in c is not adjusted when c has income gain or losses or changes in the inside_basis of c’s assets and because c’s dividend distributions to x do not generally reduce x’s basis in its c stock the simple rules will not always work as intended without some help taxpayer unfavorable result example see next slide x forms c with a dollar_figure capital_contribution c earns dollar_figure and pays dollar_figure of tax at such time x’s c stock has a dollar_figure basis and the stock’s value is dollar_figure if x sells its c stock x will have a dollar_figure gain however x’s dollar_figure of gain in its c stock is entirely attributable to c’s dollar_figure of previously_taxed_income if x pays dollar_figure of income_tax on its dollar_figure gain x would only have dollar_figure available to distribute to its individual shareholder as a dividend the simple rules don’t always work so well for taxpayers x in forming c contributes dollar_figure to c’s capital x has dollar_figure basis in its c stock c earns dollar_figure and pays dollar_figure of tax due to c’s post-tax earnings x’s c stock now has a fmv of dollar_figure if x sells the c stock x will have a dollar_figure capital_gain assuming a tax_rate x will pay dollar_figure of tax on its dollar_figure gain note that this gain will increase x’s e_p example too much tax x c dollar_figure of e_p after tax the fix more rules taxpayers use a little self-help the dividends received deduction - seems like a good idea congress thought it would be excessive to have a corporation’s earnings fully taxed more than once at the corporate level thus if the shareholder receiving the dividend is a corporation holding a qualifying level of ownership in the distributing_corporation the shareholder gets a dividends received deduction see sec_243 with the help of the drd taxpayers can avoid the result in example by having c make a distribution to x thus if x forms c with a dollar_figure capital_contribution and c earns dollar_figure and pays dollar_figure of tax x will have a dollar_figure basis in its c stock and c will have a dollar_figure value to avoid the result in the prior example c distributes its dollar_figure of earnings to x as a dividend subject_to the drd after the distribution x will have a dollar_figure basis in its c stock and c’s value will be dollar_figure see example sec_243 and a little dividend_strip can reach the result congress intended example distribution of e p-drd in year x forms c with a dollar_figure contribution sec_351 x’s basis in the c stock is dollar_figure c’s fmv is dollar_figure c nets an aggregate of dollar_figure in earnings in year sec_1 and at the end of year c’s e_p is dollar_figure x’s basis in the c stock is dollar_figure c’s fmv is dollar_figure at the end of year c makes a dollar_figure dividend distribution to x sec_301 x applies sec_243 drd special rules apply if c is a life company immediately after the distribution x’s basis in the c stock dollar_figure c’s fmv dollar_figure if x sells the c stock for dollar_figure x will not realize gain_or_loss c nothing is simple in the prior example x’s basis in its c stock reflected x’s dollar_figure capital_investment in c and did not reflect c’s dollar_figure of e_p what would happen if x’s basis did reflect c’s e_p see example example basic strip and sell transaction on of year x buys c for dollar_figure at the time of the purchase c has dollar_figure of e_p x’s basis in its c stock is dollar_figure more than years later c distributes a dollar_figure dividend to x assume c’s e_p is still dollar_figure before the distribution x applies the drd immediately after the distribution x’s basis in its c stock dollar_figure c’s fair_market_value dollar_figure x sells the c stock and claims a capital_loss of dollar_figure note that x will reduce its e_p accordingly c nothing is simple is the result in example consistent with our tax policy c paid dollar_figure of tax on its dollar_figure of earnings x paid no tax on receipt of the dollar_figure dividend x has a dollar_figure capital_loss on the sale of the c stock x will be able to reduce its e_p x will use this loss to eliminate dollar_figure of x’s capital_gain assuming a tax_rate the loss will enable x to save dollar_figure in taxes does the answer depend on whether the person who sold c to x was an individual or a c_corporation see example what other factors may influence our decision characteristics of a strip sell a direct or indirect subsidiary of x has e_p that was not earned while x was the shareholder of such subsidiary for instance x purchased a corporation that had e_p at the time of the purchase someone other than x purchased a corporation that had e_p at the time of the purchase and contributed such corporation to x in a sec_351 transaction x purchased a corporation that did not itself have e_p but a subsidiary of the target_corporation had e_p at the time of the purchase x purchased a corporation with e_p and subsequently moved the target’s e_p to another x subsidiary in a sec_381 transaction a dividend subject_to a drd a sale the sale need not result in a loss - the taxpayer may just pay less gain than it otherwise would there are many ways to lead up to a strip and sell transaction example tracing e_p and keeping track of basis step b v buyer b v holdco dollar_figure e_p b v oldco e_p buyer also owns holdco and oldco example continued holdco sells oldco for dollar_figure - holdco takes a dollar_figure capital_loss holdco will reduce its e_p by the amount of the loss sec_1059 congress enacted sec_1059 to prevent taxpayers from exploiting the drd sec_1059 requires a corporate shareholder to reduce the basis of the stock it holds in a subsidiary if the subsidiary makes an extraordinary_dividend on stock held less than years see sec_1059 regarding e_p earned by a corporation during a period it was not a member of the affiliated_group etc sec_1059 and the regulations thereunder are complex a full discussion of the provisions is beyond the scope of this class if a corporate shareholder is patient it can avoid the application of sec_1059 example distribution of e_p with application of sec_1059 same facts as example except that c’s dollar_figure distribution of e_p to x occurs at the end of year prior to the distribution x’s basis in the c stock was dollar_figure and c’s fmv was dollar_figure immediately after the distribution c’s fmv dollar_figure sec_1059 applies x must reduce its basis in its c stock from dollar_figure to dollar_figure if x immediately sells its c stock x will not realize gain_or_loss c basis adjustments sec_1502 padistributions among members of consolidated groups sec_1502 the consolidated_return investment_adjustment rules the consolidated_return_regulations provide a fairly comprehensive set of rules the investment_adjustment rules that require a member of a consolidated_group to make upward and downward basis adjustments in the stock it holds in a subsidiary member upon the occurrence of certain events the rules are complex and beyond the scope of this presentation the investment_adjustment rules are intended to treat the separate corporate taxpayers that join in the filing of a consolidated_income_tax_return as if they were a single entity the are designed to avoid duplication of operating income as investment gain and preserve special treatment under the code of certain items eg tax exempt_interest amount of adjustment a full discussion of this issue is beyond the scope of this class a member will generally increase the basis of the stock of its subsidiary member when the subsidiary takes income and gain into account a member will generally decrease the basis of the stock of its subsidiary member when the subsidiary takes a loss into account when negative adjustments under sec_1_1502-32 exceed the member’s basis in the stock of its subsidiary instead of an immediate tax the downward adjustment results in an excess_loss_account ela the consolidated_return investment_adjustment rules continued tiering up if there is a chain of corporations in the consolidated_group such that cp owns p and p owns s any adjustment that p makes to its s stock is duplicated in cp’s basis in its p stock illustration cp owns all of the p stock and p owns all of the s stock cp p and s are members of the cp consolidated_group at the beginning of year cp has dollar_figure of basis in its p stock and p has dollar_figure of basis in its s stock in year s earned dollar_figure of taxable_income p makes a dollar_figure positive basis_adjustment to its s stock increasing it to dollar_figure cp also increases its basis in its p stock by dollar_figure increasing it from dollar_figure to dollar_figure illustration basis_adjustment when s makes a distribution to p -- prior to any distributions cp has a dollar_figure basis in its p stock and p has a dollar_figure basis in its s stock cp and p are mere holding_companies and s has dollar_figure of assets if s makes a dollar_figure distribution to p - be it a dividend or a return_of_capital the value of s decreases by dollar_figure so p would reduce its basis in its s stock from dollar_figure to dollar_figure p has lost dollar_figure of basis in its s stock so cp would reduce its basis in its p stock by dollar_figure however p has received dollar_figure and the investment_adjustment rules require cp to increase its basis in its p stock by dollar_figure thus there will be no net change to cp’s basis in its p stock due to s’s dollar_figure distribution to p after the distribution cp has dollar_figure of basis in its p stock and p’s value is dollar_figure -- dollar_figure of cash and dollar_figure of s stock p has dollar_figure of basis in its s stock and s’s value is dollar_figure example distribution between members of a consolidated_group cp owns all of the m stock cp’s basis in its m stock is dollar_figure m’s fmv is dollar_figure m earns net dollar_figure thus m’s fmv increases to dollar_figure cp’s basis in its m stock increases by dollar_figure to dollar_figure sec_1_1502-32 m makes a dollar_figure distribution to cp m’s fmv decreases by dollar_figure to dollar_figure cp’s basis in its m stock decreases by dollar_figure to dollar_figure if immediately after the distribution cp sells its m stock to an unrelated buyer for dollar_figure cp will not realize gain_or_loss on the sale interaction of single entity and consolidated_return rules generally if one or more members of a consolidated_group own percent of the vote and value of the stock of a corporation such corporation is required to join in the filing of such group’s consolidated_return see sec_1501 sec_1502 sec_1504 however to join in the filing of a consolidated_return a corporation must be an includible_corporation see sec_1504 certain corporations - such as those listed below --- do not qualify as includible corporations insurance_companies subject_to tax under sec_801 rics and reits foreign_corporations don’t forget that if a member of a group owns less than percent of the vote and value of a subsidiary a distribution by such subsidiary to the member may qualify for the drd albeit less than percent example distribution out of e_p from a life_insurance corporation to a member of a consolidated_group cp owns all the m stock cp’s basis in m is dollar_figure m owns all the l stock m’s basis in its l stock is dollar_figure l’s fmv is dollar_figure none of the entities have e_p l nets an aggregate of dollar_figure in earnings in year sec_1 and l’s e_p is now dollar_figure m’s basis in its l stock is still dollar_figure and l’s fmv is now dollar_figure see example at the end of year l dividends dollar_figure to m sec_301 m applies the drd sec_243 and sec_1_243-4 post-dividend sec_1059 does not apply m’s basis in its l stock dollar_figure l’s fmv dollar_figure cp’s basis in its m stock dollar_figure m’s fmv dollar_figure if after the distribution m sells its l stock to an unrelated buyer m does not realize gain_or_loss on the sale see example dollar_figure distribution example another distribution of e_p from a life_insurance corporation to a member of a consolidated_group cp forms m with dollar_figure contribution sec_351 cp’s basis in m is dollar_figure m’s fmv is dollar_figure on of year m buys all the l stock for dollar_figure l has dollar_figure of e_p m’s basis in its l stock is dollar_figure sec_1012 l’s fmv is dollar_figure if m immediately sells its l stock for dollar_figure m will not realize gain_or_loss if instead cp sells its m stock for dollar_figure cp will not realize gain_or_loss on of year l dividends dollar_figure to m sec_301 m applies the drd sec_243 and sec_1 post-dividend sec_1059 does not apply m’s basis in its l stock dollar_figure l’s fmv is dollar_figure cp’s basis in its m stock increases by dollar_figure to dollar_figure sec_1_1502-32 m’s fmv is dollar_figure if cp sells its m stock for dollar_figure cp would take a dollar_figure capital_loss if instead m sells its l stock for dollar_figure m would take a dollar_figure capital_loss note that the corporation taking the loss would also reduce its e_p are these economic losses example strip and sell transaction via a sec_304 stock transfer the cp consolidated_group wants to generate a loss how can it do so if l makes a distribution to m-1 the distribution will be a return_of_capital m-1’s basis in its l stock will drop dollar for dollar by the amount of the distribution if m-2 makes a distribution to cp cp’s basis in its m-2 stock will be reduced dollar for dollar by the amount of the distribution sec_1 what if m-2’s e_p could easily be moved to l dollar_figure basis dollar_figure value dollar_figure basis dollar_figure value dollar_figure basis dollar_figure value example continued to generate a strip and sell loss the group needs to shift m-2’s e_p to l l is willing to transfer f to m-2 but l does not want to own any m-2 stock instead l only wants cash if l only gets cash from m-2 in exchange for f is the exchange respected as a sale if so l would not get any e_p because l’s basis in the f stock was equal to its value suppose l transferred its f stock to m-2 in exchange for m-2 stock either in a qualifying sec_351 or in a sale and then redeemed the m-2 stock for dollar_figure cash if the irs respects the redemption l would be treated as receiving a dollar_figure dividend due to attribution_rules of sec_318 would step transaction apply ignore m-2’s issuance of stock and redemption m-2 dollar_figure to e_p sec_304 if l transfers its f stock to m-2 in exchange for property eg cash l is treated as receiving a dividend from m-2 f dollar_figure e_p dollar_figure basis dollar_figure value l dollar_figure to dollar_figure e_p example continued sec_304 if l sells f to m-2 in exchange for property eg cash in a qualifying sec_304 transaction l’s fmv will be dollar_figure after the exchange and l will have dollar_figure of e_p if l distributes dollar_figure to m-1 the result will be similar to that of example the distribution qualifies for the drd and is not subject_to sec_1059 post-dividend m-1 will have dollar_figure of basis in its l stock l’s fmv will be dollar_figure cp will increase its basis in its m-1 stock to dollar_figure m-1’s fmv will still be dollar_figure dollar_figure cash and dollar_figure of l stock if cp sells its m-1 stock or if m-1 sells its l stock the seller will claim a dollar_figure capital_loss is this an economic loss sec_304 does not apply to a sale from one member of a consolidated_group to another member the ex transaction qualifies under sec_304 because l is a life_insurance_company basis dollar_figure dollar_figure value post-dividend a full discussion of sec_304 is beyond the scope of this course in order to trigger the loss the taxpayer may sell the built-in-loss stock to an unrelated party however the taxpayer may sell some of the built-in_loss stock in its subsidiary sub to a related_party in a sec_267 transaction in such transactions the shareholder will sell enough stock to reduce its ownership in sub to less than percent the loss realized in the sec_267 sale is generally deferred until a certain triggering event the shareholder will then liquidate sub in a sec_331 transaction and claim the loss on both the sub stock it exchanges in the liquidation and the deferred sec_267 loss contact information ------------------------------ ---------------------------- ---------------------------------------------- ----------------- ----------------- -----------------
